DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on April 22, 2022.  Primary Examiner acknowledges Claims 1-15 and 17-21 are pending in this application with Claims 1, 12, 14, 15, and 19 having been currently amended, and Claim 21 having been newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Genger et al. (2004/0016432) in view of Carter (4,989,599).
As to Claim 1, Genger discloses a nasal interface (Figures 1-4, please pay particular attention to Figures 3 and 3), comprising: a pillow body (22, “That zone between the constriction 22 and the jacket pipe's end near the patient's nose wherein the inside diameter of the jacket pipe flares toward the said jacket pipe's end close to the patient's nose is called "diffusor" 23.” Para 0038) comprising a nasal pillow (24, “a jacket pipe 21 for each nostril of a patient. At its end close to the patient's nose, each jacket pipe is fitted with an ergonomic pad 24 at its outer rim, said pad fully or substantially fully sealing the patient's nostril during operation.” Para 0038) having a pillow opening (defined by the patient end of 23 - internal to the patient’s nose, “That zone between the constriction 22 and the jacket pipe's end near the patient's nose wherein the inside diameter of the jacket pipe flares toward the said jacket pipe's end close to the patient's nose is called "diffusor" 23.” Para 0038) and a pillow cavity (21, “a jacket pipe 21 for each nostril of a patient. At its end close to the patient's nose, each jacket pipe is fitted with an ergonomic pad 24 at its outer rim, said pad fully or substantially fully sealing the patient's nostril during operation.” Para 0038) that extends from the pillow opening (defined by the patient end of 23 - internal to the patient’s nose) into the nasal pillow (24), wherein the nasal pillow (24) is configured to engage a nose to fluidly couple to the pillow cavity (21) with a nostril of the nose (“an ergonomic pad 24 at its outer rim, said pad fully or substantially fully sealing the patient's nostril during operation.” Para 0038); a cannula body (20, “These nasal air cannulae include feed lines 25, a dispenser 20, also a jacket pipe 21 for each nostril of a patient.” Para 0038) comprises a prong (18, “A nozzle 18 through which is blown pressurized air toward the nostril is mounted in each jacket pipe.” Para 0038) that extends into and is fully coupled to the pillow cavity (21); a pressure monitoring port (via 26, “either or both jacket pipes may be fitted with a measuring tubule 26 by means of which the pressure inside the patient's nose may be measured.” Para 0038) comprising a pressure passage (26) in fluid communication with the pillow cavity (21), wherein a portion of the pressure passage (26) is formed between the nasal pillow (24) and the prong (18); and a pressure relief port (via the opposite side of the pillow opening at the patient end of 23 - external to the patient’s nose) is coupled to the pillow cavity (21).  Yet, Genger does not expressly disclose “a pressure passage that extends into and is in fluid communication with the pillow cavity”.
Carter teaches an alternative construction of a nasal interface, similar to Genger,  in the configuration of a nasal cannula (10, “cannula apparatus 10 for providing modified respiration to a patient, and the monitoring of the respiration of the patient.” Column 4, Lines 30-35, best seen Figures 1 and 5) for conveying breathable gas to the patient and additionally to provide pressure sensing.  
Regarding the remaining claim limitation - “a pressure monitoring port comprising a pressure passage, wherein a portion of the pressure passage, formed by engagement of an outer surface of the prong against an inner surface of the nasal pillow to form an enclosed pressure channel therebetween, that extends into and is in fluid communication with the pillow cavity”, Carter teaches a pressure monitoring port (44, “The first or outer body member 22 is provided with two cannula nipples 38, each having a generally hollow secondary lumen or bore 40; and each of the secondary bores 40 of the cannula nipples 38 of the first or outer body member 22 has an inlet 42 and an outlet 44; and the inlet 42 of the secondary bores 40 of the two cannula nipples 38 of the first body member 22 communicates directly with a respective one of the outlets 34 of the primary bore 26 of the first body member 22.” Column 5, Lines 5-15) comprising a pressure passage (40, “The first or outer body member 22 is provided with two cannula nipples 38, each having a generally hollow secondary lumen or bore 40; and each of the secondary bores 40 of the cannula nipples 38 of the first or outer body member 22 has an inlet 42 and an outlet 44; and the inlet 42 of the secondary bores 40 of the two cannula nipples 38 of the first body member 22 communicates directly with a respective one of the outlets 34 of the primary bore 26 of the first body member 22.” Column 5, Lines 5-15), wherein a portion of the pressure passage (40), formed by engagement of the outer surface of the prong (46, “the second or inner body member 24 is provided with two cannula nipples 46 each having a generally hollow secondary lumen or bore 48, each of the secondary bores 48 of the cannula nipples 46 of the second or inner body member 24 having an inlet 50 and an outlet 52.” Column 5, Lines 20-25) against an inner surface of the nasal pillow (38, “The first or outer body member 22 is provided with two cannula nipples 38, each having a generally hollow secondary lumen or bore 40; and each of the secondary bores 40 of the cannula nipples 38 of the first or outer body member 22 has an inlet 42 and an outlet 44; and the inlet 42 of the secondary bores 40 of the two cannula nipples 38 of the first body member 22 communicates directly with a respective one of the outlets 34 of the primary bore 26 of the first body member 22.” Column 5, Lines 5-15) to form an enclosed pressure channel (via 40 leading to 16) therebetween, that extends into and is in fluid communication with the pillow cavity. 
It should be noted although Carter describes “the associated equipment 12 is shown as provided with a gas delivery hose 16, and the monitor equipment 14 is shown provided with a monitoring hose 18” (Column 4, Lines 45-55), Carter also discloses the tube connections of 16/18 are interchangeable - explicitly “Convenience is further achieved by operative equality of flow areas as specified, making it indifferent as to which of the tubing sections 16 and 18 are connected to the oxygen-supply equipment or breathing monitoring equipment, or, similarly, to which of the tubing sections 16 and 18 it is that each of the inner fitting 22 or outer fitting 24 body members are connected.” (Column 6, Lines 55-65).  Thus, in light of the interchangeable nature, reference character 16 could be connected to the breathing monitoring equipment; while reference character 18  is connected to the gas delivery hose in order to meet the newly claimed configuration. 
As Genger already discloses the features of the nasal pillows (24) with associated nasal cavities (21) for the delivery of the breathable gas to the patient, and further the use of at least one pressure passage to provide pressure sensing to the user, the resultant effect of Genger as modified by Carter is the change in location of the pressure passage from a region external to the pillow cavity to a location within the pillow cavity as taught by Carter to enable pressure sensing during both inhalation and exhalation events (“monitoring equipment for monitoring the respiration cycle of a patient (inhaling, dwell, and exhaling periods) so as to cause the oxygen or oxygen/air to be forced to the patient only at certain periods of the cycle (for both patient-comfort and oxygen economy); and that monitoring has been provided by tubing whose open or sensing end is in close proximity to the oxygen or oxygen/air outlet.” Column 2, Lines 25-35). Not only has this rearrangement configuration been held as a routine skill to one having ordinary skill in the art, but also this configuration is obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success; whereby the resultant effect is the ability to sense the pressure changes during inhalation and exhalation events whilst delivering gases to the patient.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the orientation of the pressure passage of Genger to be located to extend within the pillow cavity in a fluidly communicated manner, as taught by Carter to permit the sensing of pressure for each nostril during both the inhalation and exhalation phases. 
As to Claim 2, the modified Genger, specifically Genger discloses the pressure relief port (via the opposite side of the pillow opening at the patient end of 23 - external to the patient’s nose) comprises an aperture (defined as the opening external to the patient’s nose) through the pillow body (22).
As to Claim 3, the modified Genger, specifically Genger discloses wherein the aperture (defined as the opening external to the patient’s nose) extends between the pillow cavity (21) and an ambient atmosphere (best seen Figure 3) adjacent an outer surface of the nasal interface.
As to Claim 4, the modified Genger, specifically Genger discloses the aperture (defined as the opening external to the patient’s nose) extends through a portion of the nasal pillow (24) opposite (best seen Figure 3) the pillow opening (defined by the patient end of 23 - internal to the patient’s nose).
As to Claim 5, the modified Genger, specifically Genger discloses the pressure passage (26) is coupled (best seen Figure 3) to the pillow body (22).
As to Claim 6, the modified Genger, specifically Genger discloses the nasal pillow (24) extends away (best seen Figure 3) from an outer surface of the pillow body (22).
As to Claim 7, the modified Genger, specifically Genger discloses the cannula body (20 - best seen Figure 4) comprises a first prong (via connection to one of 21) and a second prong (via connection to other of 21).
As to Claim 8, the modified Genger, specifically Genger discloses the cannula body (20 - best seen Figure 4) comprises a first gas port (via one of 25) and second gas port (via other of 25) fluidly coupled to the first prong (via connection to one of 21) and second prong (via connection to other of 21).
As to Claim 9, the modified Genger, specifically Genger discloses each of the first gas port (via one of 25) and second gas port (via other of 25) extend through opposing portions (best seen Figure 4) of the cannula body (20). 
As to Claim 10, the modified Genger, specifically Genger discloses the prong (18) extends into the pillow cavity (21), the prong (18) configured to direct a gas (“A nozzle 18 through which is blown pressurized air toward the nostril is mounted in each jacket pipe.” Para 0038) toward the nostril of the nose.
As to Claim 11, the modified Genger, specifically Genger discloses the prong (18) extends toward the pillow opening (defined by the patient end of 23 - internal to the patient’s nose).
As to Claim 12, the modified Genger, specifically Genger discloses the pillow body (22) comprises a cavity (21) configured to engage (best seen Figure 3) with the cannula body (20).
As to Claim 13, the modified Genger, specifically Genger discloses the pillow body (22) comprises the pressure passage (26).
As to Claim 14, the modified Genger, specifically Genger discloses a portion of the pressure passage (26) comprises a channel (best seen Figures 3 and 4) that extends along a surface of the pillow body (22) configured to be engaged by the cannula body (20).
As to Claim 15, the modified Genger, specifically Genger discloses the channel (best seen Figures 3 and 4) is enclosed by engagement of the cannula body (20) against the pillow body (22).
As to Claim 16, the modified Genger, specifically Genger discloses a portion of the pressure passage (26) comprises a channel (best seen Figures 3 and 4) that extends along a portion of the nasal pillow (24), and wherein the prong (18) engages against the nasal pillow (24) to enclose the channel (best seen Figures 3 and 4). 
As to Claim 19, please see the rejection of Claim 1.  The difference between Claim 1 and Claim 19 is the addition of limitations “wherein the prong is configured to direct a gas out of the cannula body” and “a gas supply line fluidly coupled to the cannula body; and a pressure sense line fluidly coupled to the pressure monitoring port.”.  Regarding the “prong”, the modified Genger, specifically Genger discloses the prong (18) configured to direct a gas (“A nozzle 18 through which is blown pressurized air toward the nostril is mounted in each jacket pipe.” Para 0038) out of the cannula body towards the interior nostril of the nose.  Regarding the “gas supply line”, the modified Genger, specifically Genger discloses the cannula body (20 - best seen Figure 4) comprises a first gas port (via one of 25) and second gas port (via other of 25) fluidly coupled to the first prong (via connection to one of 21) and second prong (via connection to other of 21).  These gas ports (25/25) function as a gas supply line fluidly coupled to the cannula body (20).  Regarding the “pressure sense line”, the modified Genger, specifically Genger discloses a portion of the pressure passage (26) comprises a channel (best seen Figures 3 and 4) that extends along a surface of the pillow body (22) configured to be engaged by the cannula body (20), whereby the pressure sense line is coupled to the pressure monitoring port (via 26, “either or both jacket pipes may be fitted with a measuring tubule 26 by means of which the pressure inside the patient's nose may be measured.” Para 0038).  Inherently, as reference character “26” is utilized to measure the pressure within the patient’s nose, the connection of reference character “26” leads from the pillow body connection to a “means” - a conventional pressure monitoring sensor/transducer.
As to Claim 21, the modified Genger, specifically Carter teaches a distal end of the portion of the pressure passage (40) is positioned within the pillow cavity (38). 

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Genger et al. (2004/0016432) in view of in view of Carter (4,989,599), as applied to Claims 1 and 19 and further in view of Stenzler et al. (2003/0200970).
As to Claim 17, the modified Genger, specifically Genger discloses a nasal interface having a cannula body (20) and a pillow body (22); yet, does not expressly disclose “the cannula body comprises a locating tab that extends from an outer surface of the cannula body.”
Stenzler teaches a nasal interface (Figures 1 and 2) having a cannula body (12, “particularly to FIG. 2, the present breathing apparatus 10 comprises an apparatus body 12.” Para 0025) and a pillow body (24, “FIGS. 2, 3, 5 and 6, a nose-piece member 24 is illustrated having an apparatus end 26 and a patient nose end 28.” Para 0027), wherein the cannula body (12) comprising a locating tab (defined by 14 as engaging 26 - via 34, “The apparatus body 12 has a proximal end 14 (disposed toward patient's nostrils 16) and a distal end 18 (disposed toward the breathing hose 20).” Para 0026; also see: “The apparatus end 26 of the nose-piece member 24 is preferably removably mounted to the proximal end 14 of the apparatus body 12. More particularly, the proximal end 14 includes a well 32 having two spaced outwardly extending passageway portals 34.” Para 0027).  Stenzler teaches the resultant effect of the “locating tab” construction is “Due to the nose-piece member 24 being formed of a preferable elastic polymer material, the apparatus end 26 of the nose-piece member 24 may be removably engaged and retained within the well 32 and upon the passageway portals 34 via frictional fit. As such, the nose apertures/channels 36 fluidly communicate with the passageways 22 via the passageway portals 34.” (Para 0027).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the cannula body of the modified Genger to include a locating tab, as taught by Stenzler to be an extension that provides a frictional engagement of the cannula body with the pillow body in order to facilitate fluid communication along the nasal interface. 
As to Claim 18, the modified Genger, specifically Genger discloses a nasal interface having a cannula body (20) and a pillow body (22); yet, does not expressly disclose “the pillow body comprises a locating slot configured to receive the locating tab.”
Stenzler teaches a nasal interface (Figures 1 and 2) having a cannula body (12, “particularly to FIG. 2, the present breathing apparatus 10 comprises an apparatus body 12.” Para 0025) and a pillow body (24, “FIGS. 2, 3, 5 and 6, a nose-piece member 24 is illustrated having an apparatus end 26 and a patient nose end 28.” Para 0027), wherein the pillow body (24) includes a locating slot (defined by 26 as engaging with 14 - via 36, “The nose-piece member 24 includes a pair of outwardly extending nostril engaging stems 44 each having an axially extending aperture 36 extending therethrough.” Para 0027; also see: “Due to the nose-piece member 24 being formed of a preferable elastic polymer material, the apparatus end 26 of the nose-piece member 24 may be removably engaged and retained within the well 32 and upon the passageway portals 34 via frictional fit. As such, the nose apertures/channels 36 fluidly communicate with the passageways 22 via the passageway portals 34.” Para 0027).  Thus, the resultant effect of the “locating slot” is to provide a “frictional fit” to facilitate “fluid communication”.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the pillow body of the modified Genger to include a locating slot, as taught by Stenzler to be an extension that provides a frictional engagement of the cannula body with the pillow body in order to facilitate fluid communication along the nasal interface. 
As to Claim 20, the modified Genger, specifically Genger discloses a nasal interface having a pillow body (22), cannula body (20), a pressure monitoring port (via 26), a gas supply line (25/25), and a pressure sense line (26); yet, does not expressly disclose “a mounting head harness configured to couple the nasal interface with a nose of a patient.”
Stenzler teaches a nasal interface (Figures 1 and 2) having a pillow body (24, “FIGS. 2, 3, 5 and 6, a nose-piece member 24 is illustrated having an apparatus end 26 and a patient nose end 28.” Para 0027), a cannula body (12, “particularly to FIG. 2, the present breathing apparatus 10 comprises an apparatus body 12.” Para 0025), a pressure monitoring port (58, “The apparatus body 12 also includes a pressure sensor portal 58.” Para 0033), a gas supply line (via 50, “portal 50 introduces constant air pressure (i.e., atmospheric air and pressurized gas) to the interior of each of the passageways 22.” Para 0031), and a pressure sense line (64 as connected to 58, best seen Figure 1), wherein a mounting head harness (defined by 42 as connected to 40, “Each head-portion 38 has a, strap aperture 39 which allows a strap 40 (shown in FIG. 1) to be inserted therethrough so that it can circumscribe the patient's head 42 thereby maintaining the apparatus 10 upon the patient's face 30.” Para 0028 as best seen in Figure 1) configured to couple the nasal interface (best seen Figures 1 and 2) with a nose of a patient.  Thus, the resultant effect of this construction is the ability to maintain the nasal interface as engaged with the patient. Therefore, it would have been obvious to one having ordinary skill in the art to modify the nasal interface of the modified Genger to include a mounting head harness as taught by Stenzler to ensure proper engagement of the nasal interface with the face of the patient. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Newly located prior art reference Carter (4,989,599) teaches the newly added limitations of “a pressure monitoring port comprising a pressure passage, wherein a portion of the pressure passage, formed by engagement of an outer surface of the prong against an inner surface of the nasal pillow to form an enclosed pressure channel therebetween, that extends into and is in fluid communication with the pillow cavity”.  Explicitly, Carter teaches a nasal cannula (10, “cannula apparatus 10 for providing modified respiration to a patient, and the monitoring of the respiration of the patient.” Column 4, Lines 30-35, best seen Figures 1 and 5) for conveying breathable gas to the patient and additionally to provide pressure sensing, wherein Carter teaches a pressure monitoring port (44, “The first or outer body member 22 is provided with two cannula nipples 38, each having a generally hollow secondary lumen or bore 40; and each of the secondary bores 40 of the cannula nipples 38 of the first or outer body member 22 has an inlet 42 and an outlet 44; and the inlet 42 of the secondary bores 40 of the two cannula nipples 38 of the first body member 22 communicates directly with a respective one of the outlets 34 of the primary bore 26 of the first body member 22.” Column 5, Lines 5-15) comprising a pressure passage (40, “The first or outer body member 22 is provided with two cannula nipples 38, each having a generally hollow secondary lumen or bore 40; and each of the secondary bores 40 of the cannula nipples 38 of the first or outer body member 22 has an inlet 42 and an outlet 44; and the inlet 42 of the secondary bores 40 of the two cannula nipples 38 of the first body member 22 communicates directly with a respective one of the outlets 34 of the primary bore 26 of the first body member 22.” Column 5, Lines 5-15), wherein a portion of the pressure passage (40), formed by engagement of the outer surface of the prong (46, “the second or inner body member 24 is provided with two cannula nipples 46 each having a generally hollow secondary lumen or bore 48, each of the secondary bores 48 of the cannula nipples 46 of the second or inner body member 24 having an inlet 50 and an outlet 52.” Column 5, Lines 20-25) against an inner surface of the nasal pillow (38, “The first or outer body member 22 is provided with two cannula nipples 38, each having a generally hollow secondary lumen or bore 40; and each of the secondary bores 40 of the cannula nipples 38 of the first or outer body member 22 has an inlet 42 and an outlet 44; and the inlet 42 of the secondary bores 40 of the two cannula nipples 38 of the first body member 22 communicates directly with a respective one of the outlets 34 of the primary bore 26 of the first body member 22.” Column 5, Lines 5-15) to form an enclosed pressure channel (via 40 leading to 16) therebetween, that extends into and is in fluid communication with the pillow cavity. 
It should be noted although Carter describes “the associated equipment 12 is shown as provided with a gas delivery hose 16, and the monitor equipment 14 is shown provided with a monitoring hose 18” (Column 4, Lines 45-55), Carter also discloses the tube connections of 16/18 are interchangeable - explicitly “Convenience is further achieved by operative equality of flow areas as specified, making it indifferent as to which of the tubing sections 16 and 18 are connected to the oxygen-supply equipment or breathing monitoring equipment, or, similarly, to which of the tubing sections 16 and 18 it is that each of the inner fitting 22 or outer fitting 24 body members are connected.” (Column 6, Lines 55-65).  Thus, in light of the interchangeable nature, reference character 16 could be connected to the breathing monitoring equipment; while reference character 18  is connected to the gas delivery hose in order to meet the newly claimed configuration. Carter teaches the newly added limitations.
In light of the aforementioned reasoning, the rejection of the claims are maintained. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785